DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Appl. Publ. No. US2020/0371553 to HSU.  Referring to claim 16, HSU discloses a foldable display device (1), comprising: a flexible display module (90) that includes a first non-foldable portion (i.e., upper flat portion of 90 – “UFP” hereinafter), a second non-foldable portion (i.e., lower flat portion of 90 – “LFP” 

hereinafter), and a foldable portion (92) disposed between the first non-foldable partion (UFP) and the second non-foldable portion (LFP); a case (30) disposed on the flexible display module (90) and that includes a first cover (21) that covers the first non-foldable portion, a second cover (31’) that covers the second non-foldable portion, and a coupling cover (51/60’) that covers the foldable portion (92) and includes a first coupling portion (54a, upper) and a second coupling portion (54a, lower); a first metal plate (551 (upper) disposed between the flexible display module (90) and the case (30) and that supports the first non-foldable portion (UFP) and the foldable portion (92) adjacent to the first non-foldable portion; a second metal plate (551, lower) disposed between the flexible display module (90) and the case (30) and that supports the second non-foldable portion (LFP) and the foldable portion (92) adjacent to the second non-foldable portion; a first hinge (52, upper) slidably and rotatably connected to the first coupling portion (54a, upper) of the coupling cover (51/60’) and that supports the first metal plate (551, upper); and a second hinge (52’) slidably and rotatably connected to the second coupling portion (54a, lower) of the coupling cover (51/60’) and that supports the second metal plate (551, lower).  See Figs. 1-3.


Referring to claim 17, HSU discloses the device as claimed, wherein the first metal plate (551, right side) includes a first fixed portion (i.e., flat section) that supports the first non-foldable portion and a first rotatable portion (571, right side) that supports the foldable portion (92) adjacent to the first non-foldable portion, and wherein the second metal plate (551, left side) includes a second fixed portion (i.e., flat section) that supports the second non-foldable portion and a second rotatable portion (5714, left side) that supports the foldable portion (92) adjacent to the second non-foldable portion.  See Fig. 14.
Referring to claim 18, HSU discloses the device as claimed, wherein the first hinge (52) includes a first fixed support portion (555, right side) that supports the first fixed portion (see Fig, 14); a first non-fixed support portion (573) spaced apart from the first fixed support portion (555) and that supports the second rotatable portion (571) when the flexible display module is unfolded (Fig. 14); a first straight portion (57, right side) adjacent to the first fixed support portion (555) and that supports the first rotatable portion (571 (right side) when the flexible display module (90) is folded (Fig. 2); and a first curved portion (572 (right side) disposed between the first non-fixed support portion (573) and the first 


straight portion (57) and that is slidably and rotatably connected to the first coupling portion of the coupling cover.  See Figs. 2 and 14.
Referring to claim 19, HSU discloses the device as claimed, wherein the second hinge (52’) includes a second fixed support portion (555, left side) that supporting the second fixed portion (left flat section); a second non-fixed support portion (573, left side) spaced apart from the second fixed support portion (555) and that supports the first rotatable portion (571) when the flexible display module is unfolded (Fig. 14); a second straight portion (57) adjacent to the second fixed support portion (555) and that supports the second rotatable portion (571) when the flexible display module is folded (Fig. 2); and a second curved portion (572, left side) disposed between the second non-fixed support portion (573) and the second straight portion (57) and that is slidably and rotatably connected to the second coupling portion of the coupling cover.  See Figs. 2 and 14.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over HSU in view of U.S. Pat. No. 10,761,572 to Siddiqui et al. (i.e., “Siddiqui” hereinafter).  Referring to claim 20, HSU discloses the device as substantially claimed (see the rejection to claim 16 above), but does not explicitly teach a protective layer coupled between the first metal plate and the second metal plate and that covers the foldable portion of the flexible display module exposed between the first metal plate and the second metal plate.
Siddiqui discloses a hinged electronic device (100) having a foldable display (112), wherein the foldable display includes a protective layer (122) coupled between a first metal plate (302(1)) and a second metal plate (302(2)) and that covers the foldable portion (404) of the flexible display module (112) exposed between the first metal plate and the second metal plate.

All of the component parts are known in the combined references.  The only difference is the combination of the "old elements" into a single device.  It would have been obvious, therefore, to one having ordinary skill in the art of foldable display devices, before the effective filing date of the claimed invention, to provide the device of HSU with a protective layer coupled between the first metal plate and the second metal plate and that covers the foldable portion of the flexible display module exposed between the first metal plate and the second metal plate, as taught by Siddiqui, to provide protection and slidable support for the foldable portion of the flexible display in a smooth and efficient manner. See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).
Referring to claim 21, HSU in view of Siddiqui disclose the device as claimed, wherein the first hinge (52) includes a first fixed support portion (555, right side) that supports the first fixed portion and a first portion that supports the second rotatable portion (571) or the first rotatable portion according to a rotation of the first cover; and the second hinge (52’) includes a second fixed support portion that supports the second fixed portion and a second portion that supports the first rotatable portion or the second rotatable portion (571) according to a rotation of the second cover.  See Figs. 2, 3 and 14.

Allowable Subject Matter
Claims 1-15 are allowed.  The following is an examiner’s statement of reasons for allowance: claim 1 includes the specific limitations of “a first hinge rotatably connected to the coupling cover and that includes a first fixed support portion that supports the first fixed portion and a first portion that supports the second rotatable portion or the first rotatable portion according to a rotation of the first cover; and a second hinge rotatably connected to the coupling cover and that includes a second fixed support portion that supports the second fixed portion and a second portion that supports the first rotatable portion or the second rotatable portion according to a rotation of the second cover.”  Claims 2-15 depend, either directly or indirectly, from claim 1 and are therefore allowed for at least the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY Q EDWARDS whose telephone number is (571)272-2042. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 			

Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anthony Q Edwards/Primary Examiner, Art Unit 2841                                                                                                                                                                                                        
March 12, 2022